Citation Nr: 0211326	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  01-09 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for atopic 
dermatitis/nummular eczema, claimed as skin disorder.   

(The issue of entitlement to service connection for a 
bilateral wrist disorder will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1980 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO inter alia 
denied service connection for a bilateral wrist disorder and 
a skin disorder.  

In June 2002, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript of 
the hearing is of record.  At that hearing, the undersigned 
ordered that the record be held open for 30 days so that the 
appellant could submit additional relevant evidence.  She did 
so in August 2002.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).  

The Board is undertaking additional development on the issue 
of service connection for a bilateral wrist disorder pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDING OF FACT

The veteran's current atopic dermatitis/nummular eczema arose 
during military service. 


CONCLUSION OF LAW

Atopic dermatitis/nummular eczema was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. May 20, 
2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. Apr. 24, 
2002).  However, the VA regulations promulgated to implement 
the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2001), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claim at issue.  

The appellant filed the appropriate form seeking to establish 
entitlement to service-connected compensation in August 2000, 
thereby satisfying the substantially complete application 
requirement.  38 U.S.C.A. §5102 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. §§ 3.150(a), 
3.151(a) (2001). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant an August 2000 letter informing her of the 
requirements for showing service connection and that she 
could submit additional evidence, including any service 
medical records in her possession, concerning the appeal.  In 
a March 2001 statement of the case, the RO informed her of 
the criteria for proving service connection and the evidence 
considered in evaluating the claim.  In an April 2001 letter, 
the RO informed her of its notification and assistance 
obligations under the VCAA, including its duty to help obtain 
medical records that the appellant identifies as relevant to 
the appeal.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
her application, the appellant identified service medical 
facilities as the source of her treatment.  The service 
medical records are associated with the claims file.  She 
also submitted for consideration copies of private treatment 
records relevant to the claim.  The Board concludes that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a VA 
examination in September 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for a skin 
disorder.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service medical records show that, in October 1988, the 
veteran complained of an itchy area over the lower back of 
one week's duration  She had a macular papular area with 
early lichenification.  KOH was negative.  Atopic dermatitis 
was diagnosed.  In January 1990, she had a one-week rash on 
her neck.  There were to erythematous patches with papular 
component on exam, and KOH was negative.  Diagnosis was 
probably nummular dermatitis versus contact dermatitis.  In 
March 1990, she was seen with recent onset of pruritus of the 
posterior neck and flexor aspect of the left knee.  The 
assessment was atopic dermatitis.  In April 1991, she was 
seen with an erythematous patch on the left lower abdomen 
with some hyperpigmentation.  It was assessed as dermatitis, 
probably atopic.  In January 1993, she had an apparent 
allergic reaction to eating catfish.  In May 1996, she had a 
hyperpigmented rash of the lower abdomen diagnosed as tinea 
corporis.  In January 1997, she was seen with a history of 
light areas of the hands and feet, not previously 
experienced.  Probable vitiligo was diagnosed.  In June 1997, 
atopic dermatitis was again assessed.  On retirement medical 
examination in January 2000, she had hyperpigmented lesions 
of the left and right medial mid-thighs.  She reported a 
history of skin diseases on her report of medical history.  
The examiner diagnosed, in part, atopic dermatitis since 
1983.

Although the veteran did not have any objective findings to 
confirm a diagnosis of a skin disorder on VA examination in 
September 2000, she has reported symptomatology that comes 
and goes.  She has also presented private treatment records 
showing treatment in October and November 2001 and in May 
2002 for nummular eczema/contact dermatitis involving her 
face, abdomen, left thigh, and back.

Eczema is a pruritic papulovesicular dermatitis occurring as 
a reaction to many endogenous and exogenous agents, 
characterized in the acute stage by erythema, edema 
associated with a serous exudate between the cells of the 
epidermis and an inflammatory infiltrate in the dermis, 
oozing and vesiculation, and crusting and scaling; and in the 
more chronic stages by lichenification or thickening or both, 
signs of excoriations, and hyperpigmentation or 
hypopigmentation or both.  Atopic dermatitis is the most 
common type of dermatitis.  Dorland's Illustrated Medical 
Dictionary 529 (27th ed. 1988).  Nummular eczema is eczema 
presenting in discrete coin-shaped, ringed, or annular 
lesions that may coalesce to form extensive patches, which 
may ooze and crust over, typically distributed on the 
extensor surfaces of the extremities, lower legs, chest, 
back, and buttocks.  Id.

The veteran's military medical records show that she 
periodically complained of and was treated for skin rashes.  
The instances of hives after eating catfish, of tinea 
corporis, and of probably vitiligo were clearly acute and 
transitory conditions, and the diagnoses have not been 
repeated, the diagnosis and treatment of some form of atopic 
dermatitis or nummular eczema has been periodic and recurring 
in her medical records since 1988, and the condition was 
active and diagnosed on her retirement examination in January 
1990.  Although no skin disorder was observed on the 
veteran's VA examination in September 2000, her private 
treatment records dated from October 2001 to May 2002 show 
that she continues to have periodic and recurring nummular 
eczema.  The veteran stated in her notice of disagreement 
dated in February 2001 that her dermatitis diagnosed in 
service was not chronic, but that she continued to be treated 
for it.  The Board understands her lay statement to mean that 
her dermatitis is not constant, rather than that it is not 
chronic.

Giving the benefit of any doubt to the veteran, the Board 
finds that the evidence supports her claim and her current 
atopic dermatitis/nummular eczema arose during her military 
service.  Accordingly, service connection is warranted.


ORDER

Service connection for atopic dermatitis/nummular eczema, 
claimed as skin disorder, is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

